Citation Nr: 1745176	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-21 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a fracture of the right tibia and fibula with traumatic arthritis of the right knee and a leg length discrepancy (previously rated as degenerative joint disease of the right knee).  

2.  Entitlement to higher ratings for residuals of a fractured clavicle and right shoulder dislocation (major) with posttraumatic degenerative joint disease, rated as 10 percent disabling prior to February 14, 2013 and 20 percent disabling thereafter. 

3.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

4.  Entitlement to service connection for headaches, to include as residuals of a TBI.

5.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left knee disability.

6.  Entitlement to service connection for a left knee disability.

7.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability.

8.  Entitlement to service connection for a low back disability, to include as secondary to a service-connected fracture of the right tibia and fibula with traumatic arthritis and a leg length discrepancy.
  
9.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

10.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in September 2016.  A transcript of the hearing is of record.

There is some confusion in the record as to the issues currently on appeal.  In February 2015, the agency of original jurisdiction (AOJ) certified a claim for an increased rating for a left ankle disability to the Board.  This appeal was apparently inferred from the Veteran's appeal for entitlement to TDIU.  However, the claim for an increased rating for a left ankle disability was denied in a January 2014 rating decision and the Veteran did not initiate an appeal.  Thus, the Veteran did not properly pursue or perfect an appeal of the January 2014 rating decision denying the left ankle increased rating claim. 38 C.F.R. §§ 20.302, 20.1103 (2016).  The claim was included on a revised version of a February 2015 supplemental statement of the case (SSOC) issued the same day as the claims were certified, but the Veteran has never provided argument in support of this claim, the claim was not addressed at the September 2016 hearing, and as previously noted, the Veteran did not file a notice of disagreement (NOD) and initiate an appeal with respect to the January 2014 denial of the claim.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (finding that, although Congress used "permissive language" in the statute for filing a substantive appeal, the language used in the statute for filing a NOD was "mandatory," indicating a clear intention to foreclose the Board's exercise of jurisdiction over a matter where a NOD had not been filed, but not where a substantive appeal had not been filed.).  While the claim was certified to the Board, the certification of the appeal is used for administrative purposes only, and does not either confer or deprive the Board of jurisdiction over an issue.  38 C.F.R. § 19.35 (2016).  The Board therefore finds that the claim for an increased rating for a left ankle disability is not before the Board and it is not addressed in this decision.  




The issues of service connection for left knee, low back, and psychiatric disabilities, as well as entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In September 2016, prior to the promulgation of a decision in the appeal, the appellant requested a withdrawal of the claims for entitlement to increased ratings for a fracture of the right tibia and fibula, residuals of a fractured clavicle and right shoulder dislocation, residuals of a TBI, and headaches. 

2.  The Veteran's original claims for service connection for a left knee disability (claimed as a bilateral knee disability) and a low back disability were initially denied in an unappealed August 2003 rating decision. 

3.  The evidence received since the August 2003 rating decision is not cumulative and redundant of the previous evidence of record and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for a rating in excess of 20 percent for a fracture of the right tibia and fibula with traumatic arthritis of the right knee and a leg length discrepancy (previously rated as degenerative joint disease of the right knee) are met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the appeal for a higher rating for residuals of a fractured clavicle and right shoulder dislocation (major) with posttraumatic degenerative joint disease, rated as 10 percent disabling prior to February 14, 2013 and 20 percent disabling thereafter, are met.  38 U.S.C.A. § 7105(b) (2), (d) (5); 38 C.F.R. § 20.204.

3.  The criteria for withdrawal of the appeal for entitlement to service connection for residuals of a TBI are met.  38 U.S.C.A. § 7105(b) (2), (d) (5); 38 C.F.R. § 20.204.

4.  The criteria for withdrawal of the appeal for entitlement to service connection for headaches, to include as residuals of a TBI, are met.  38 U.S.C.A. § 7105(b) (2), (d) (5); 38 C.F.R. § 20.204.

5.  New and material evidence has been received to reopen the claim for entitlement to service connection for a left knee disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

6.  New and material evidence has been received to reopen the claim for entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  At the September 2016 hearing, the appellant withdrew the appeals for higher ratings for a fracture of the right tibia and fibula, residuals of a fractured clavicle and right shoulder dislocation, service connection for residuals of a TBI, and headaches.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to these claims and they are dismissed.


Claims to Reopen

The claims for entitlement to service connection for a left knee disability (characterized as a bilateral knee disability) and low back disability were initially denied in an August 2003 rating decision.  The RO found that the evidence of record did not establish the presence of a current left knee disability and did not establish a nexus between the diagnosed low back condition and active duty service.  The Veteran did not appeal the denial of the claims and the August 2003 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The evidence received since the August 2003 rating decision includes private and VA medical records documenting treatment for a left knee disability.  The Veteran was diagnosed with left knee gout at the Phoenix VA Medical Center (VAMC) in February 2008 and degenerative joint disease of the left knee during a September 2008 VA examination for special monthly compensation.  A private MRI of the left knee in March 2010 also documented several tears of the ligaments of the knee, including the meniscus.  Additionally, the record contains lay statements from the Veteran linking his low back disability to the service-connected fracture of the right lower extremity and associated leg length discrepancy.  This medical and lay evidence is new as it was not previously considered and material as it pertains to unestablished facts of the claims that were previously lacking, i.e. the presence of a current and chronic left knee disability and a link between a low back disability and a service-connected disability.  Reopening of the claims is accordingly granted.  


ORDER

The claim for entitlement to a rating in excess of 20 percent for a fracture of the right tibia and fibula with traumatic arthritis of the right knee and a leg length discrepancy (previously rated as degenerative joint disease of the right knee) is dismissed.  

The claim for entitlement to higher rating for residuals of a fractured clavicle and right shoulder dislocation (major) with posttraumatic degenerative joint disease, rated as 10 percent disabling prior to February 14, 2013 and 20 percent disabling thereafter is dismissed. 

The claim for entitlement to service connection for residuals of a TBI is dismissed.

The claim for entitlement to service connection for headaches, to include as residuals of a TBI, is dismissed.

New and material evidence having been received, the claim to reopen service connection for a left knee disability is granted.

New and material evidence having been received, the claim to reopen service connection for a low back disability is granted.


REMAND

The Board regrets further delay in this case, but finds that a remand is necessary to further develop the record.  The Board finds that additional VA medical opinions are required with respect to the claims for service connection for the left knee, low back, and acquired psychiatric disabilities.  In addition, the record only currently contains records of VA treatment dated through January 2014.  The Veteran testified during the September 2016 hearing that he has received ongoing medical care at VA facilities and put VA on notice that additional medical records exist.    See Bell v. Derwinski, 2 Vet. App. 611 (1992) (Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made).  The Veteran should also be provided the opportunity to authorize VA to obtain records from any private health care providers.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's records of treatment from the New Mexico VA Health Care System (HCS), including the Albuquerque and Las Cruces facilities, dating from January 14, 2014.  Also obtain records from the Phoenix VA HCS for the period dating from March 14, 2012.

2.  Contact the Veteran and ask that he identify all private physicians who have treated the disabilities on appeal.  Provide him medical release forms and ask that he execute them to allow VA to obtain treatment records from any identified private physicians, to include the chiropractor who treated his low back disability in 2003 and any private facilities where he received treatment for the disabilities on appeal prior to starting VA treatment in August 2003.  Inform the Veteran that  releases are not needed for Providence Hospital (where he received psychiatric treatment in 1984), Perth Amboy General Hospital, or Dr. Hung Vu, as records from these providers are either unavailable or already associated with the claims file. 

If valid medical release forms are received, obtain treatment records from the private facilities identified by the Veteran.  All efforts to obtain these records must be documented in the claims file.  

3.  After completion of the above, schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of the claimed left knee disability.  After reviewing the claims file, including the service records, the examiner should determine the following:

a)  Identify all left knee disabilities present during the claims period, to include gout and/or degenerative joint disease; and,

b)  Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any identified left knee disabilities are etiologically related to the Veteran's documented in-service motor vehicle accident (MVA) on December 8, 1968.  

Service records show that the Veteran was involved in a MVA on December 8, 1968.  He was treated for a fracture of the right tibia and fibula, a fracture of the right clavicle, and lacerations on the forehead and chin.  He required multiple hospitalizations and surgeries.  The records do not document any treatment for the left knee related to the MVA, but a November 5, 1970 treatment record illegible to the Board appears to make reference to the left knee in the context of symptoms related to the right tibia.  The Veteran's lower extremities were normal at the June 1971 separation examination.  The Veteran testified that he has experienced left knee pain since active duty service that worsened during his post-service employment in 1971.  The current record before the Board documents post-service complaints of left knee pain and swelling dating from May 2003, when the Veteran reported left knee symptoms after performing physically strenuous activity.  VA and private treatment records document diagnoses of gout, degenerative joint disease, and multiple ligament tears on a March 2010 MRI.  

A full rationale and explanation must accompany all medical opinions.

4.  Provide the claims file to a VA examiner with the appropriate expertise to render a medical opinion regarding the nature and etiology of the Veteran's claimed low back disability.  After reviewing the claims file, including service treatment records, the examiner should determine:

a)  Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any identified low back disabilities are etiologically related to the Veteran's documented in-service MVA on December 8, 1968; and,

b) Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's service-connected fracture of the right tibia and fibula with traumatic arthritis and a leg length discrepancy has aggravated any present low back disability.  The examiner must specifically address the aggravation aspect of the secondary service connection claim.  

Service records show that the Veteran was involved in a MVA on December 8, 1968.  He was treated for a fracture of the right tibia and fibula, a fracture of the right clavicle, and lacerations on the forehead and chin.  He required multiple hospitalizations and surgeries.  The records do not document any treatment of the low back during service and the Veteran's spine was normal at the June 1971 separation examination.  The Veteran testified that he has experienced low back pain since active duty service that worsened during post-service employment in 1971.  The current record before the Board documents post-service complaints of low back pain dating from May 2003 along with diagnoses of degenerative joint disease and degenerative disc disease.  There is also some evidence of a post-service etiology for the low back condition-on September 2, 2003 and November 25, 2003, the Veteran indicated that he injured his back in a post-service trucking accident.  In July 2007, he also dated the onset of low back pain to 1977.  A May 2003 VA examiner found that obesity was a significant contributor to the Veteran's low back disability, and a December 2014 VA examiner concluded that the Veteran's disability was not due to the service-connected right tibia and fibula fracture.  The examiner also concluded that the low back disability "is likely a condition that... developed on its own accord."  These VA opinions are not sufficient with respect to the direct incurrence of a low back disability during service and the aggravation aspect of the secondary claim, and a new medical opinion is therefore required.  To the extent the December 2014 VA examiner concluded the Veteran did not have a leg length discrepancy, this condition is still included in the description of the service-connected right leg disability.

A full rationale and explanation must accompany all medical opinions.

5.  Provide the claims file to a VA examiner with the appropriate expertise to render a medical opinion regarding the nature and etiology of the Veteran's claimed psychiatric disorder.  

After reviewing the claims file, including service treatment records, the examiner should determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any currently present acquired psychiatric disorder is etiologically related to an incident of active duty service, to include the December 8, 1968 MVA.  

Service records show that the Veteran was involved in a MVA on December 8, 1968.  He was treated for a fracture of the right tibia and fibula, a fracture of the right clavicle, and lacerations on the forehead and chin.  Private hospital records show that he was "in [an] anxiety state," when first treatment, but there are no other findings related to a psychiatric condition during active duty.  The Veteran was psychiatrically normal at the June 1971 separation examination.  The Veteran testified that he felt depressed and anxious ever since the in-service MVA and post-service treatment records document complaints of depression dating from August 2003.  The Veteran has consistently reported receiving inpatient treatment for depression and suicidal ideation in 1983 or 1984 at a private hospital following his separation from his wife, but records from this hospitalization are not available.  More recent treatment records document stressors related to the death of the Veteran's daughter in 1975, loss of employment and family problems, as well as the in-service MVA and interactions with injured soldiers returning from the Republic of Vietnam while the Veteran was hospitalized during service.  The Veteran also has a long history of substance abuse dating from active duty.  VA examinations were provided in March 2009 and February 2013, but the accompanying medical opinions are not adequate with respect to whether the Veteran's diagnosed conditions (including major depression and a generalized anxiety disorder) are etiologically related to active service, though the March 2009 VA examiner did identify "moderate negative changes in psychosocial functional status and quality of life following [the Veteran's] military service ."

A full rationale and explanation must accompany all medical opinions.

6.  After completion of the above, readjudicate all the issues on appeal, to include the interwined issue of entitlement to a TDIU.  If the benefits sought are not fully granted, issue a SSOC before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


